Citation Nr: 0528096	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-05 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to an increased initial rating in excess of 
10 percent for residuals of a right knee sprain, currently 
diagnosed as ligamentous laxity of the right knee.

2.  Entitlement to an increased initial rating in excess of 
10 percent for sinus tachycardia.



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel






INTRODUCTION

Appellant had active military service from August 1986 to 
March 2001.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Washington, D.C., Regional Office that denied service 
connection for uterine fibroids and for hemorrhoids, that 
granted service connection for right knee sprain as 10 
percent disabling, and that granted service connection for 
sinus tachycardia as not compensable.

The file was subsequently transferred to the Roanoke, 
Virginia, RO, which is now the Agency of Original 
Jurisdiction.  During the pendancy of this appeal the Roanoke 
RO granted service connection for hemorrhoids and for uterine 
fibroids, and those issues are no longer before the Board.  
Roanoke RO also granted an increased initial rating of 10 
percent for sinus tachycardia, but that issue remains before 
the Board.  Roanoke RO also continued the rating of 10 
percent for residuals of a right knee sprain.

As the disability ratings under review are initial ratings, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application as explained below.


FINDINGS OF FACT

1.  Appellant has service connection for ligamentous laxity 
of the right knee, formerly diagnosed as residuals of a right 
knee sprain.  She also has service connection for sinus 
tachycardia.

2.  At the time service connection was granted for residuals 
of a right knee sprain, appellant had a range of motion of 0 
degrees extension and 100 degrees flexion, with pain on 
flexion past 90 degrees and tenderness.  There was no 
instability on examination.

3.  Current manifestations of appellant's right knee 
disability are range of motion of 0 degrees extension to 140 
degrees flexion, without evidence of pain on range of motion.  
Appellant is now diagnosed with ligamentous laxity and 
consequent pain.

4.  At the time that service connection was granted for sinus 
tachycardia, electrocardiogram (ECG) evidence showed the 
occurrence of at least one episode of supraventricular 
arrhythmia within a given year.  There was no ECG or Holter 
monitor evidence of four or more such episodes.

5.  Current manifestations of appellant's sinus tachycardia 
are not significant, since the condition is apparently being 
controlled by medication.   There is no ECG or Holter monitor 
evidence of four or more episodes of arrhythmia within a 
given year.

6.  Evidence does not show that either of appellant's 
service-connected disabilities have caused frequent 
hospitalization or had a significant impact on employment to 
a degree not envisioned by the rating schedule.


CONCLUSIONS OF LAW

1.  Schedular criteria for an initial rating in excess of 10 
percent for residuals of a service-connected right knee 
sprain have not been met, and staged ratings are not 
appropriate.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2005); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5257-5261 
(2004).

2.  Schedular criteria for an initial rating in excess of 10 
percent for service-connected sinus tachycardia have not been 
met, and staged ratings are not appropriate.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2005); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code 7010 
(2004).

3.  Criteria for extraschedular rating for service-connected 
right knee sprain and sinus tachycardia have not been met.   
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2005); 38 C.F.R. 
§ 3.321(b) (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2005)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2005); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete claim for 
service connection was received in April 2001.  RO sent 
appellant VCAA duty-to-assist letters in August 2001 and June 
2002, prior to issuing the rating decision in December 2002 
that is currently under appellate review.  Neither of these 
two duty-to-assist letters expressly satisfied the fourth 
element ("give us everything you've got") cited in 
Pelegrini.  However, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to her claim.  The VCAA duty-
to-assist letters, the original rating decision, the 
Statement of the Case (SOC) in August 2003, and the 
Supplemental Statement of the Case (SSOC) in February 2004 
all listed the evidence on file that had been considered in 
formulation of the decision.  All the VCAA requires is that 
the duty to notify is satisfied, and that claimants are given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2005); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records; appellant has 
identified no medical providers, including VA, which may have 
additional relevant evidence for development.  Appellant was 
advised of her right to testify in a hearing before RO or 
before the Board, but she has not opted to do so.

The VCAA requires VA to afford a claimant a VA medical 
examination, or obtain a medical opinion, if VA determines it 
is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West 2005); 38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
appellant was afforded a VA medical examination in June 2002 
in support of her claim for service connection, and another 
VA medical examination in September 2003 in support of her 
claim for increased rating.  The Board accordingly finds that 
VA's duty to assist has been satisfied in regard to this 
claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  She was 
treated for traumatic right knee sprain in November 1989.  
Magnetic resonance imaging (MRI) of the right knee in 
February 1990 revealed degeneration of the posterior horn 
medial meniscus, with mild fraying of the free edge.  
Appellant was given an exercise stress test in March 2000 
consequent to "unexplained tachycardia" but the exercise 
impression was "normal graded exercise test."  A physical 
profile report in May 2000 noted that cardiac stress test was 
abnormal for sinus tachycardia.  An MRI in March 2001 
identified an apparent tear in the anterior cruciate ligament 
(ACL).  In October 2000 appellant was reviewed by a Physical 
Evaluation Board (PEB), which recommended separation from 
service due to low back disorders.  Appellant's separation 
physical examination is not included in the file.  

Appellant was discharged in March 2001.  In April 2001, she 
submitted a claim for service connection for a number of 
medical conditions, including recurrent right knee strain.  
She added a claim for service connection for tachycardia in 
an E-mail to VA in April 2002.

Appellant had a medical examination by a VA-contracted 
civilian physician, Dr. M.H.O., in June 2002.  Appellant 
reported persistent right knee pain when bending and walking, 
with "locking," swelling, and giving way.  Appellant also 
stated that the knee and leg would shake while driving.  
Appellant stated that she had been notified of sinus 
tachycardia in May 2000, currently asymptomatic although 
appellant noticed occasional rapid heartbeat.  Examination of 
the right knee showed extension to 0 degrees and flexion to 
100 degrees; there was tenderness and increased movement at 
90 degrees flexion but further examination was hampered by 
marked pain and anxiety.  There was no reported instability.  
X-ray of the right knee was normal.  The examiner's 
impression was probable ACL damage, to be verified by MRI.  
Sinus tachycardia was of no medical significance.

Dr. M.H.O. submitted an addendum in July 2002 stating that 
MRI results had confirmed a major ACL tear in the right knee.  
The enclosed MRI report gave an impression of "almost 
complete" ACL tear.

RO issued a rating decision in December 2002 that granted 
service connection for right knee sprain, rated as 10 percent 
disabling, and for sinus tachycardia, rated as noncompensable 
(0 percent disabling).  A subsequent rating decision in 
February 2004 increased the initial rating for tachycardia to 
10 percent from the date of claim.  

Appellant had a VA medical examination in September 2003.  
Appellant reported continued pain, swelling, and intermediate 
locking of the right knee, for which she reported wearing a 
knee brace and taking anti-inflammatory medication.  She 
reported flare-ups of knee pain occurring approximately twice 
per month, with each lasting two days; during flare-ups 
appellant had difficulty driving or climbing stairs.  On 
examination, appellant's right knee had a range of motion of 
0 to 140 degrees without pain and no evidence of limitation 
of motion due to pain, fatigue, weakness, lack of endurance, 
or incoordination.  There was no evidence of recurrent 
subluxation, locking pain, effusion, or crepitus in the knee 
joint.  McMurray's test was moderately severe. The examiner's 
diagnosis was ligamentous laxity of both knees, right greater 
than left.  

In regard to tachycardia, appellant reported spells of 
symptomatic tachycardia involving palpitations, dizziness, 
and dyspnea, with flare-ups occurring weekly that caused her 
to stop her activity of the moment and rest until symptoms 
passed.  Appellant reported that she took medication daily.  
On examination, appellant had a normal pulse rate and normal 
cardiac rhythm.  The examiner's diagnosis was controlled 
sinus tachycardia.  Appellant subsequently had a Holter 
monitor in which the interpreter's impression was no atrial 
fibrillation, no significant brachycardia or supraventricular 
or ventricular tachycardia, no pauses, and symptoms 
associated with normal sinus rhythm.  The VA examiner 
thereupon issued an addendum to the September 2003 
examination stating that based on the Holter monitor 
examination there was no pathology to render a diagnosis.  

Appellant had a VA X-ray of the knees in January 2004.  The 
interpreter's impression was negative right and left knee 
study.  

III.  Analysis

General rating principles

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Further, there is a legal distinction between a 
claim for an "original" rating and an "increased" rating 
claim; an appeal from an original assignment of a disability 
rating requires review of the entire time period involved, 
and contemplates "staged ratings" where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Since this is an 
appeal of the original disability ratings, the Board will 
consider the severity of appellant's disabilities from the 
time that service connection was granted to the present.

Symptoms listed in the rating criteria are simply examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by the claimant; i.e., VA must consider 
whether alternative diagnostic codes may be more appropriate 
to the symptoms or more advantageous to the claimant.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Fanning v. Brown, 4 Vet. App. 
225 (1993).  However, the evaluation of the same 
manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2004).  The rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology, since such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994), citing 
Brady v. Brown, 4 Vet. App. 203 (1993).

Evaluation of right knee disability

VA must consider the applicability of regulations relating to 
pain.   Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  VA must 
consider any part of the musculoskeletal system that becomes 
painful on use to be "seriously disabled."  38 C.F.R. 
§ 4.40 (2004).  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness 
or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due 
to pain or weakness must be supported by adequate pathology 
and evidenced by the visible behavior of the claimant.  38 
C.F.R. § 4.40 (2004).  Functional loss due to pain is to be 
rated at the same level as functional loss when flexion is 
impeded.  Schafrath, at 592.

Disabilities of the leg and knee are rated under 38 C.F.R. 
§ 4.71a.  Under the rating schedule, full motion of the knee 
is 0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71 Plate II (2004).  

VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion, and compensation can be awarded for pain and 
fatigability where range of motion is not compensable.  
DeLuca v. Brown, 8 Vet. App. 202 (1995), discussing 38 C.F.R. 
§§ 4.40 and 4.45.  

A claimant can have separate ratings for limitation of 
extension and limitation of flexion, and may also have 
separate ratings for limitation of motion under Diagnostic 
Codes 5260 and/or 5261 and for instability or subluxation 
under Diagnostic Code 5257.  VAOPGCPREC 9-2004 (September 17, 
2004).  

Limitation of flexion of the leg is rated under Diagnostic 
Code 5260 as follows: 0 percent for flexion limited to 60 
degrees, 10 percent for flexion limited to 45 degrees, 20 
percent for flexion limited to 30 degrees, and 30 percent for 
flexion limited to 15 degrees.  

Limitation of extension of the leg is rated under Diagnostic 
Code 5261 as follows: 0 percent for extension limited to 5 
degrees, 10 percent for extension limited to 10 degrees, 20 
percent for extension limited to 15 degrees, 30 percent for 
extension limited to 20 degrees, 40 percent for extension 
limited to 30 degrees, and 50 percent for extension limited 
to 45 degrees.  

Finally, appellant's right knee disability may be rated under 
Diagnostic Code 5257 (other impairment of the knee, to 
include recurrent subluxation or lateral instability).  The 
rating criteria are as follows: 10 percent for slight 
disability, 20 percent for moderate disability, and 30 
percent for severe disability.

Comparing the evidence prior to and including the VA medical 
examination of June 2002 to the rating criteria above, the 
Board finds that appellant's measured range of extension to 0 
degrees precludes compensation under Diagnostic Code 5261 
(limitation of extension).  Range of flexion of 100 degrees, 
with pain an increased motion at 90 degrees, is not 
compensable under Diagnostic Code 5260 (limitation of 
flexion).  "Increased motion" is arguably akin to 
instability, and the Board notes that appellant has a knee 
brace, so rating of 10 percent as "mild impairment" of 
stability is appropriate under Diagnostic Code 5257.  The 
Board finds that increased disability as "moderate 
impairment" is not warranted because the examiner found no 
actual instability on examination.  Additionally, there were 
no findings of arthritis.

Based on the analysis above, the Board finds that an 
increased initial rating in excess of 10 percent is not 
warranted.  The Board turns to the VA medical examination of 
September 2003 to determine whether "staged ratings" are 
warranted.       

Comparing the results of the VA medical examination in 
September 2003 to the rating criteria above, the Board finds 
that appellant's range of motion of 0 degrees to 140 degrees 
is not compensable under Diagnostic Code 5260 (limitation of 
flexion) or Diagnostic Code 5261 (limitation of extension).  
There were no objective indications of pain on range of 
motion, and the examiner noted that DeLuca factors (pain, 
weakness, fatigability, incoordination, etc.) were not 
present.  However, the examiner diagnosed ligamentous laxity 
(instability) that caused chronic pain, and the Board finds 
that a continued evaluation of 10 percent ("mild 
impairment") is appropriate under Diagnostic Code 5257.  
Increased rating of 20 percent ("moderate impairment") is 
not warranted because there were no objective manifestations 
of pain or instability on examination.

Based on the analysis above, the Board finds that "staged 
ratings" are not warranted in this case.  The initial rating 
is based on limitation of motion without instability and the 
later rating is based on instability, with a full range of 
motion.   


Evaluation of sinus tachycardia

There is no specific diagnostic code for sinus tachycardia, 
and the condition is accordingly rated by analogy to 
conditions in which the affected functions, anatomical 
localization, and symptoms are similar.

Disabilities of the heart are rated under 38 C.F.R. § 4.104 
(2004).  Since tachycardia is a form of arrhythmia, the two 
prospective alternative diagnostic codes are Diagnostic Code 
7010 (supraventricular arrhythmia) and Diagnostic Code 7011 
(sustained ventricular arrhythmia).  There is no evidence 
that appellant has a sustained ventricular arrhythmia, so 
Diagnostic Code 7010 is the most appropriate rating vehicle.

The rating criteria for Diagnostic Code 7010 are as follows.  
For a rating of 10 percent: permanent atrial fibrillation 
(lone atrial fibrillation), or one to four episodes per year 
of paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by ECG or Holter monitor.  For a 
rating of 30 percent: paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than four episodes 
per year documented by ECG or Holter monitor.

Comparing the evidence on file prior to and including the 
June 2002 VA medical examination to the criteria above, the 
Board finds that an increased initial rating in excess of 10 
percent is not warranted.  The in-service ECG documented the 
presence of an arrhythmia, but there is no evidence of four 
or more episodes in one year as documented by ECG or Holter 
monitor. 

Turning to the September 2003 VA medical examination, 
appellant's arrhythmia was controlled by medication and 
Holter monitor actually disclosed no pathology that could be 
diagnosed.  The Board accordingly finds that an evaluation of 
more than 10 percent is not warranted, and "staged ratings" 
are accordingly not appropriate.



Extraschedular rating

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case 
there is no evidence of frequent hospitalization during the 
period in question, or of significant impact on employment to 
a degree not envisioned by the rating schedule.  The 
application of the regular schedular provisions is therefore 
not shown to be impractical, and extraschedular rating is not 
appropriate for either of the service-connected disabilities 
under review.

Benefit of the doubt

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2005); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  When the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  In this case, the evidence 
preponderates against increased rating for either of the 
service-connected disabilities under review, and the benefit-
of-the-doubt rule does not apply.



	(CONTINUED ON NEXT PAGE)



ORDER

Increased initial rating in excess of 10 percent for 
residuals of a right knee sprain is denied.  Increased 
initial rating in excess of 10 percent for sinus tachycardia 
is denied. 


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


